ORTEGA, R J.
Defendant appeals a judgment of conviction for resisting arrest, ORS 162.315. On appeal, he assigns error to (1) the trial court’s admission of “prior bad acts” evidence related to defendant’s prior conviction for resisting arrest, and (2) the court’s denial of his motion for judgment of acquittal. We reject defendant’s first assignment of error without discussion. As to the second, defendant contends that the resisting arrest statute does not apply where, as here, a person resists being taken into custody for an alleged parole violation. We conclude that taking a person into custody for an alleged parole violation constitutes an “arrest” for purposes of the resisting arrest statute, ORS 162.315. Because there was evidence in this case from which a rational trier of fact could have found the essential elements of resisting arrest beyond a reasonable doubt, the trial court properly denied defendant’s motion for judgment of acquittal. See State v. Lupoli, 348 Or 346, 366, 234 P3d 117 (2010). Accordingly, we affirm.
The few relevant facts are undisputed. While on routine patrol, Portland Police Officers Shaw and Reister contacted defendant on the street. Shaw asked for defendant’s name; defendant answered, asked if he was under arrest, and, when told that he was not, kept walking. Shaw conducted a warrant check that revealed that defendant had an outstanding warrant for arrest. The officers again contacted defendant about one block from the original contact and informed him of the warrant. When the officers attempted to take defendant into custody, he resisted by tightening his arms and grabbing Shaw’s finger. Shaw attempted a “hair hold takedown” to force defendant to the ground, but defendant, yelling and screaming, grabbed onto a light pole and refused to go to the ground. Defendant refused to comply with further instructions by the officers to “give me your hand” and “stop resisting.” Eventually, the officers, with the assistance of a private security guard, were able to take defendant into custody. Defendant was subsequently charged with one count of resisting arrest, and a jury convicted him.
*203In order to address defendant’s second assignment of error, we must determine whether taking a person into custody for a parole violation constitutes an arrest for purposes of the resisting arrest statute, ORS 162.315. Accordingly, we must engage in our usual mode of statutory construction, considering the text, context, and any useful legislative history of the disputed statute in order to discern what the legislature intended. State v. Gaines, 346 Or 160, 171-72, 206 P3d 1042 (2009).
We begin with the applicable statutes. ORS 162.315 provides, in part:
“(1) A person commits the crime of resisting arrest if the person intentionally resists a person known by the person to be a peace officer or parole and probation officer in making an arrest.
“(2) As used in this section:
“(a) ‘Arrest’ has the meaning given that term in ORS 133.005 and includes, but is not limited to, the booking process.
“(b) ‘Parole and probation officer’ has the meaning given that term in ORS 181.610.”
ORS 133.005 provides, in part, that,
“[a]s used in ORS 133.005 to 133.400 and 133.410 to 133.450, unless the context requires otherwise:
“(1) ‘Arrest’ means to place a person under actual or constructive restraint or to take a person into custody for the purpose of charging that person with an offense. * * *”
Defendant contends that he could not be convicted for resisting arrest under ORS 162.315 because that statute applies only when a person is taken into custody for purposes of charging that person with an “offense” and, according to defendant, a parole violation is not an “offense” within the meaning of the statute. In short, defendant relies on the definition of “offense” in ORS 161.505 to contend that an “offense” is either a “crime” as defined in ORS 161.515 or a “violation” as described in ORS 153.008. Defendant reasons that, because a parole violation is neither a crime nor a violation, it is not an offense under ORS 133.005(1) and, therefore, taking a person into custody for a parole violation *204is not taking a person into custody “for the purpose of charging that person with an offense.” Because the evidence at trial was that the officers were taking defendant into custody for a parole violation, defendant asserts that he was entitled to a judgment of acquittal.
The state does not argue that taking a person into custody under a warrant for a parole violation is an “arrest” as that term is defined in ORS 133.005(1); rather, it contends that the proper analysis of the resisting arrest statute in this case hinges on the phrase “unless the context requires otherwise” in ORS 133.005. That is, the state maintains that the operative context in this case {i.e., an arrest under a warrant for a parole violation), when viewed in light of statutes that make taking a person into custody for a parole violation an arrest, compels the conclusion that the legislature intended an arrest for a parole violation to qualify as an “arrest” under ORS 162.315.
We agree with defendant that a parole violation is not an offense as the term is used in ORS 133.005(1). However, we conclude that the statutory text, when considered in context and in light of the applicable legislative history, indicates that the legislature intended an arrest by a peace officer or a parole and probation officer for a parole violation to qualify as an arrest under the resisting arrest statute. The “unless the context requires otherwise” provision in ORS 133.005 and the legislative history of House Bill (HB) 3379 (2005) guide our conclusion that, in this context, a departure from the standard definition of “arrest” in ORS 133.005(1) is required in order to avoid conflicting with the legislative intent. Our construction of the statute is also consistent with the legislative purpose of the resisting arrest statute to “reduce challenges to arrest under color of law because such challenges foster civil disorder and disrespect for the law.” State v. Brandon, 35 Or App 661, 663, 582 P2d 52, rev den, 284 Or 235 (1978).
Under ORS 162.315(2)(a), “‘[a]rrest’ has the meaning given that term in ORS 133.005 and includes, but is not limited to, the booking process.” Accordingly, we begin our analysis with the text of ORS 133.005. Again, that statute provides, in part, that,
*205“[a]s used in ORS 133.005 to 133.400 and 133.410 to 133.450, unless the context requires otherwise:
“(1) ‘Arrest’ means to place a person under actual or constructive restraint or to take a person into custody for the purpose of charging that person with an offense. * * *”
The legislature’s inclusion of the phrase “unless the context requires otherwise” in a statutory definition indicates that
“in some cases, the circumstances of a case may require the application of a modified definition of the pertinent statutory terms to carry out the legislature’s intent regarding the statutory scheme. However, even when that phrase is present in a statutory definition, we follow our standard interpretative methodology — beginning with the statutory text and context. As part of that textual analysis, we consider whether, in light of the factual context and the entire statutory scheme, the use of a particular statutory definition would be inappropriate because the result would conflict with one or more aspects of the legislature’s intent.”
Necanicum Investment Co. v. Employment Dept., 345 Or 138, 142-43, 190 P3d 368 (2008). Accordingly, we must consider whether, in light of the context presented in this case and the entire statutory scheme, the use of the definition of arrest in ORS 133.005(1) would conflict with one or more aspects of the legislature’s intent. Ultimately, we conclude that it would.
The legislature made several changes to the statutory scheme in 2005, through the enactment of HB 3379, that are pertinent to our analysis of the statute at issue. Before we examine those changes, some background is necessary to set the context for that legislative action. Prior to the 2005 amendments, ORS 162.315 did not include any reference to parole and probation officers. Accordingly, groups acting on behalf of parole and probation officers introduced HB 3379. The bill’s proponents indicated that they wanted to address separate issues.
First, they wanted to clarify that the crimes of resisting arrest, ORS 162.315, and interfering with a peace officer, ORS 162.247, applied to parole and probation officers when performing their official duties — that is, arresting the individuals under their supervision for parole violations. *206Testimony, House Judiciary Committee, Subcommittee on Criminal Law, HB 3379, June 10, 2005, Ex C (statement of Mary Botkin, American Federation of State, County, and Municipal Employees). The proponents of the bill noted that some district attorneys would not charge resisting arrest when a parole or probation officer was involved because the statute only recognized the crime if committed against a “peace officer” and that parole and probation officers did not fall within the definition of “peace officer” in ORS 161.015. Id.
Second, the bill’s proponents wanted to clarify and possibly expand the general arrest authority of parole and probation officers. Parole and probation officers were concerned that their authority to arrest an individual not under their supervision but subject to an arrest warrant was not clear and, separately, in conducting their duties, officers often encountered criminal conduct by individuals not under their supervisory authority, and they wanted authority to make an arrest in those circumstances. Id.
HB 3379, as introduced, proposed to address those concerns by amending the definition of “peace officer” in ORS 161.015(4) to include parole and probation officers. That proposal was opposed, in part, because of concerns about the potential consequences of expanding parole and probation officers’ arrest authority to allow an officer to arrest outside the board’s supervisory authority. In the end, the interested parties agreed to a compromise bill. That bill established a task force to explore expanding parole and probation officers’ arrest authority to individuals not under supervision by the Department of Corrections. Or Laws 2005, ch 668, § 7. It also added “parole and probation officer” to ORS 162.315, amended ORS 133.220 to explicitly reference a parole and probation officer’s authority to arrest under a warrant pursuant to section 6 of the act (codified at ORS 133.239), or without a warrant for parole violations, and created the provisions now found at ORS 133.239 that govern an arrest by a parole and probation officer under a warrant.1 Or Laws 2005, ch 668, §§ 1-6.
*207Ultimately, the legislature’s changes to ORS 162.315 and ORS 133.220 altered the statutory scheme to clarify that taking a person into custody for a parole violation is an arrest for purposes of the resisting arrest statute. 2 Initially, the legislature added “parole and probation officer” to the resisting arrest statute, which is consistent with an intent to make the crime applicable when a parole and probation officer is taking a person into custody. The legislature’s intent is particularly evident when the change to ORS 162.315 is considered in conjunction with the changes to ORS 133.220, which explicitly recognized that an arrest may be effected for parole violations. That statute states:
“An arrest may be effected by:
“(1) A peace officer under a warrant;
“(2) A peace officer without a warrant;
“(3) A parole and probation officer under a warrant as provided in ORS 133.239;
“(4) A parole and probation officer without a warrant for violations of conditions of probation, parole or post-prison supervision;
“(5) A private person; or
“(6) A federal officer.”
ORS 133.220. In HB 3379, the legislature added what are now ORS 133.220(3) and (4). In subsection (4), the legislature *208unambiguously recognized that an arrest may be effected for parole, probation, and post-prison supervision violations. When considered with the change to ORS 162.315 and the legislative history of HB 3379, it is evident that, in doing so, the legislature changed the statutory scheme to recognize that taking a person into custody for violating parole is an arrest for purposes of the resisting arrest statute.
The addition of the text that is now ORS 133.220(3) also indicates that an arrest for a parole violation must be subject to ORS 162.315. That provision, by its plain terms, indicates that a parole and probation officer may effect an arrest “under a warrant” and must comply with ORS 133.239 in doing so. It implicitly recognizes the authority granted to the Board of Parole and Post-Prison Supervision and peace officers and parole and probation officers in ORS 144.331. ORS 144.331 grants the board authority to suspend parole or post-prison supervision (PPS)
“of any person under its jurisdiction upon being informed and having reasonable grounds to believe that the person has violated the conditions of parole or [PPS] and may order the arrest and detention of such person. The written order of the board is sufficient warrant for any law enforcement officer to take into custody such person. A sheriff, municipal police officer, constable, parole and probation officer, prison official or other peace officer shall execute the order.”
(Emphases added.) Accordingly, the board may order the arrest of a person for violating parole, the written order constitutes a warrant for arrest, and an array of law enforcement officers, including peace officers and parole and probation officers, are authorized to execute the warrant and arrest the parolee. Therefore, ORS 133.220, in part, recognizes the authority granted to the board, peace officers, and parole and probation officers in ORS 144.331 to arrest a person for parole violations.
To summarize the legislative changes to the statutory scheme in 2005, the legislature added “parole and probation officer” to ORS 162.315 to bring those officers within the purview of the resisting arrest statute. Further, it added ORS 133.220(3) to clarify that a parole and probation officer has authority to arrest under a warrant and ORS 133.220(4) *209to confirm that a parole and probation officer may arrest a parole violator without a warrant for parole violations. In view of that history, it is clear that the legislature intended that taking a person into custody for a parole violation would constitute an arrest for purposes of the resisting arrest statute.
When we consider the statutory scheme as it now exists in light of the context of this case, the use of the definition of arrest in ORS 133.005(1) would conflict with the legislature’s intent that taking a person into custody for parole violations is an arrest for purposes of the resisting arrest statute. This case, therefore, presents a circumstance in which, in order to carry out the legislature’s intent, we must conclude that an arrest for parole violations is an arrest for purposes of ORS 162.315.
In sum, ORS 162.315 provides that a person commits the crime of resisting arrest if the person “intentionally resists a person known by the person to be a peace officer or parole and probation officer in making an arrest.” Arrest has the meaning given to it in ORS 133.005. The legislature included the phrase “unless the context requires otherwise” in ORS 133.005 to recognize that some circumstances may require the application of a definition of “arrest” different than the one contained in ORS 133.005(1). The statutory scheme indicates just such a circumstance — an arrest may be effected for violations of conditions of probation, parole, or post-prison supervision. Accordingly, for purposes of ORS 162.315, a person is arrested when taken into custody for violating parole. In this case, because taking a person into custody for parole violations is an arrest, and because there is evidence from which a rational trier of fact could have found the essential elements of resisting arrest beyond a reasonable doubt, the trial court properly denied defendant’s motion for judgment of acquittal.
Affirmed.

 ORS 133.239 provides:
“(1) As used in this section, ‘parole and probation officer’ has the meaning given that term in ORS 181.610.
*207“(2) A parole and probation officer may arrest a person if the person is being supervised by the Department of Corrections or a county community corrections agency.
“(3)(a) A parole and probation officer making an arrest under this section shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to a peace officer.
“(b) The parole and probation officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person.”


 The legislative history indicates that the interested parties and members of the Senate Committee on Rules understood that the bill that passed out of committee before final passage took care of the proponents’ first concern — that is, it clarified that the crimes of resisting arrest and interfering with a peace officer occur when a person resists a parole and probation officer who is taking a supervised person into custody under a warrant or without a warrant for parole violations. Tape Recording, Senate Committee on Rules, HB 3379, July 1, 2005, Tape 145, Side A, Tape 146, Side A (statement of Sen Charlie Ringo).